FILED
                            NOT FOR PUBLICATION                               JUL 14 2011

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JASPREET SINGH,                                   No. 07-74515

              Petitioner,                         Agency No. A096-169-770

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, JR., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                         Argued and Submitted July 11, 2011
                             San Francisco, California

Before: HUG, SILVERMAN, and GRABER, Circuit Judges.

       Jaspreet Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s denial of his application for asylum, withholding of removal,

and relief under the Convention Against Torture (“CAT”). We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence, Wakkary v. Holder,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
558 F.3d 1049, 1056 (9th Cir. 2009), and dismiss in part and deny in part the

petition for review.

      We lack jurisdiction to review the BIA’s decision that petitioner’s asylum

application was untimely. See 8 U.S.C. 1158(a)(3); cf. Ramadan v. Gonzales, 479
F.3d 646, 650 (9th Cir. 2007) (per curiam). Thus, we dismiss the asylum claim.

      We hold that substantial evidence supports the BIA’s denial of withholding

of removal based on an adverse credibility finding and the failure of petitioner to

provide easily available corroborating evidence. As the BIA found, the petitioner

provided inconsistent, vague statements of his political activities with regard to the

candidates he supported and the year he voted in India. See Chebchoub v. INS, 257
F.3d 1038, 1045 (9th Cir. 2001) (upholding adverse credibility finding),

superceded by statute on other grounds as recognized in Shrestha v. Holder, 590
F.3d 1034, 1046 (9th Cir. 2010). Petitioner also failed to provide easily available

corroborating evidence of his claim. See id. (upholding failure to provide

corroboration given negative credibility finding). In the absence of credible

testimony and corroboration, his withholding of removal claim fails. See Farah v.

Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).




                                           2
      Because petitioner’s CAT claim is based on the same testimony found to be

not credible, and he points to no other evidence the BIA should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.

      PETITION FOR REVIEW DISMISSED IN PART; DENIED IN PART.




                                         3